       Case 1:21-cv-01124-LJL-SDA Document 127 Filed 07/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                7/23/2021
                                                                       :
GREGORY SCHEINDLIN,                                                    :
                                                                       :
                                    Plaintiff,                         :
                                                                       :    21-cv-1124 (LJL)
                  -v-                                                  :
                                                                       :         ORDER
JAMES BRADY,                                                           :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Defendant’s submission, at Dkt. No. 126, is stricken from the record by the Court sua

sponte. The Court has previously ordered that “Defendant shall not, in any appearance before

this Court and in any submission made to the Court, use language that is disrespectful of the

Court, opposing counsel, or the opposing parties, including but not limited to language that

accuses any judge of this Court, opposing counsel, or opposing parties in words or in substance

of being a criminal, corrupt, or a liar.” Dkt. No. 23 (citing United States v. Marshall, 371 F.3d

42, 47-48 (2d Cir. 2004)).

        The Court understands that part of Mr. Brady’s defense to the claims against him is that

the substance of his allegedly defamatory remarks is in fact true. However, Mr. Brady need

not—and, by the Order at Dkt. No. 23 and by this Order, is ordered not to—repeat those remarks

in submissions to the Court except where necessary to interpose his defense.

        In his letter at Dkt. No. 126, Mr. Brady raises the issue of the briefing schedule on his

motion for summary judgment at Dkt. No. 123. The Court previously ordered that Plaintiff may

make his motion for summary judgment on or before August 1, 2021. The following schedule
      Case 1:21-cv-01124-LJL-SDA Document 127 Filed 07/23/21 Page 2 of 2




shall govern the subsequent summary judgment briefing:

       Plaintiff may file its opposition to Defendant’s motion for summary judgment

simultaneously with Plaintiff’s own motion for summary judgment, i.e. on or before August 1,

2021; Defendant may file his reply in further support of his motion for summary judgment

simultaneously with his opposition to Plaintiff’s motion of summary judgment, and those shall

be filed by August 16, 2021; Plaintiff’s reply in further support of its motion shall be filed by

August 23, 2021.

       The Clerk of Court is respectfully directed to mail a copy of this Order to Defendant.



       SO ORDERED.


Dated: July 23, 2021                                  __________________________________
       New York, New York                                        LEWIS J. LIMAN
                                                             United States District Judge




                                                  2
